Citation Nr: 1038704	
Decision Date: 10/15/10    Archive Date: 10/22/10

DOCKET NO.  06-31 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUES

1.  Entitlement to an initial separate compensable rating for 
residual of fractured nose, scar. 

2.  Entitlement to initial compensable rating for residual of 
fractured nose, nasal septum deviation. 


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 



INTRODUCTION

The Veteran served on active duty in the United States United 
States Marine Corps from February 1951 to February 1954. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office in Philadelphia, 
Pennsylvania (RO), in which pertinent part, service connection 
for residuals of fractured nose was granted and assigned a 
noncompensable evaluation, effective from May 9, 2005.  The 
Veteran appealed the assigned evaluation. 

Initially, the Board notes that the RO initially characterized 
the Veteran's disability as residuals of fractured nose, and it 
did not consider whether an initial separate evaluation for scar 
as residual of fractured nose was warranted at that time.  It is 
clear to the Board that the Veteran's residuals of fractured 
nose, include both residual scar and residual nasal septum 
deviation, that should be rated under different criteria.  To 
that extent, the Board has re-characterized the issues as styled 
on the title page. 

It is noted that the Veteran originally requested a 
videoconference hearing with a member of a Board.  A hearing was 
scheduled for September 2010; however, prior to that date, the 
Veteran contacted that RO and informed them that he wished to 
withdraw his hearing request.  See Report of General Information 
dated August 2010.  Shortly thereafter, the RO received a signed 
statement from the Veteran, in which he stated that he had no 
more information on his claim.  Given these sequential events, 
the Board will proceed with its adjudication of the appeal as 
though the request for a hearing had been withdrawn.  See 38 
C.F.R. § 20.704(d).

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to an initial compensable evaluation for 
residual of fractured nose, nasal septum deviation, is addressed 
in the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

The Veteran has a residual scar on his nose is manifested by a 
reddish, swallow scar that is "1/8" inch in width, and that 
causes moderate disfigurement.  


CONCLUSION OF LAW

The criteria for a separate compensable evaluation of 10 percent, 
and no higher, for residual of fractured nose, scar, have been 
met.  38 U.S.C.A. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.7, 4.118, Diagnostic Codes 7800 (2008); 38 C.F.R. § 
4.97, Diagnostic Code 6504 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

1.  VA's Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs has a 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

VA is required to notify the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  VA will inform the Veteran of the type of information and 
evidence that VA will seek to provide, and of the type of 
information and evidence, the claimant is expected to provide.  
38 C.F.R. § 3.159(b).  VA must provide such notice to the 
claimant prior to an initial unfavorable decision on a claim for 
VA benefits by the agency of original jurisdiction (AOJ), even if 
the adjudication occurred prior to the enactment of the VCAA.  
See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  
These VCAA notice requirements apply to all elements of a claim 
for service connection, so VA must specifically provide notice 
that a disability rating and an effective date will be assigned 
if service connection is awarded.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

Here, since the Veteran's appeal for a compensable initial 
disability evaluation for residuals of fractured nose, is a 
downstream issue, arising from the initial evaluation assigned 
for the disability once the RO awarded service connection.  For 
downstream issues, no VCAA notice is required.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

In regard to his claim, VA also has a duty to assist the Veteran 
in the development of the claim.  This duty includes assisting 
the Veteran in the procurement of service treatment records and 
records of pertinent medical treatment since service, and 
providing the Veteran a medical examination when necessary.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that VA has made reasonable efforts to obtain 
relevant record adequately identified by the Veteran.  
Specifically, the information and evidence that have been 
associated with the claims file consist of the Veteran's post-
service medical records, and other pertinent documents discussed 
below.  

Additionally, the Veteran was provided with VA examinations in 
September 2006 and June 2008, in conjunction with his claims.  
The VA examination reports are adequate for VA adjudication 
purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

For the foregoing reasons, the Board therefore finds that VA has 
satisfied its duty to notify and its duty to assist pursuant to 
the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. 
§§ 3.159(b), 20.1102; Pelegrini, supra; Quartuccio v. Principi, 
16 Vet. App. 183 (2002).


2.  Initial Compensable Evaluation 

The Veteran seeks an initial compensable evaluation for residuals 
of fractured nose.  As noted in the Introduction, the Board has 
determined that an initial separate compensable rating for a scar 
as residual of fractured nose is warranted. 

Disability evaluations are determined by the application of the 
facts presented to a schedule of ratings that is based on the 
average impairment of earning capacity caused by a given 
disability.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  When 
evaluating the severity of a disability, VA will consider the 
entire history of the disability including records of social 
impairment.  See 38 C.F.R. § 4.126(a); Peyton v. Derwinski, 1 
Vet. App. 282 (1991).

In cases involving the assignment of an initial rating following 
the award of service connection, such as this matter, VA must 
address all evidence that was of record from the date of the 
filing of the claim on which service connection was granted (or 
from other applicable effective date).  Fenderson v. West, 12 
Vet. App. 119, 126-127 (1999).  The analysis in the following 
decision is undertaken with consideration of the possibility that 
different ratings may be warranted for different time periods. 
See id.; Hart v. Mansfield, 21 Vet. App. 505 (2007).  This 
practice is known as "staged" ratings.  Here, based on a review 
of the evidence, staged ratings are applicable.

It is not expected that all cases will show all the findings 
specified; however, in all instances it is expected that there 
will be sufficient findings as to identify the disease and the 
disability there from, and to coordinate the rating with the 
identified impairment of function.  38 C.F.R. § 4.21.  Where 
there is a question as to which of two rating evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating. Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either event, 
or whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990). Any reasonable doubt will be resolved in 
favor of granting the veteran's claim.  38 U.S.C.A. § 5107; Ortiz 
v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. § 
3.102.

Disability due to scars are rated under a general set of criteria 
applicable to skin found at 38 C.F.R. § 4.118.  The Board notes 
preliminarily that on September 23, 2008, VA amended the criteria 
for evaluating scars.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008).  
The amendments, however, are only effective for claims filed on 
or after October 23, 2008, although a claimant may request 
consideration under the amended criteria.  In this case, the 
Veteran has not requested such consideration.  As the effective 
date for the initial assignment of a disability rating for the 
Veteran's disability is May 9, 2005, the date of claim for 
entitlement to service connection, the amendment is not 
applicable in this instance and will not be applied here.

Under 38 C.F.R. § 4.118, DC 7800 (prior to October 23, 2008) for 
scars that are located on the head, face, or neck, a 10 percent 
rating is warranted with one characteristic of disfigurement; a 
30 percent rating is assigned when there is visible or palpable 
tissue loss and either gross distortion or asymmetry of one 
feature or paired set of features, or; with two or three 
characteristics of disfigurement; a 50 percent rating is assigned 
for visible or palpable tissue loss and either gross distortion 
or asymmetry of two features or paired sets of features, or; with 
four or five characteristics of disfigurement; and, an 80 percent 
rating is provided when there is visible or palpable tissue loss 
and either gross distortion or asymmetry of three or more 
features or paired sets of features, or; with six or more 
characteristics of disfigurement.  38 C.F.R. § 4.118, Diagnostic 
Code 7800.

Under Note (1), the 8 characteristics of disfigurement for 
purposes of evaluation under Section 4.118, are: a scar 5 or more 
inches (13 or more cm.) in length; scar at least one- quarter 
inch (0.6 cm.) wide at widest part; surface contour of scar 
elevated or depressed on palpation; scar adherent to underlying 
tissue; skin hypo- or hyper- pigmented in an area exceeding six 
square inches (39-sq. cm.); skin texture abnormal (irregular, 
atrophic, shiny, scaly, etc.) in an area exceeding six square 
inches (39 sq. cm.); underlying soft tissue missing in an area 
exceeding six square inches (39-sq. cm.); and skin indurated and 
inflexible in an area exceeding six square inches (39-sq. cm.).  
Pursuant to Note (2), tissue loss of the auricle is to be rated 
under Diagnostic Code 6207 (loss of auricle).  Pursuant to Note 
(3), the adjudicator is to take into consideration unretouched 
color photographs when evaluating under these criteria.  38 
C.F.R. § 4.118, Diagnostic Code 7800, Notes 1-3.

Here, in order for the Veteran to be granted a separate 
compensable evaluation (at least 10 percent) there needs to be 
evidence of one characteristic of disfigurement of the head, 
face, or neck.  After a careful review of the Veteran's claims 
file the Board finds the evidence of record is at least in 
equipoise on whether the Veteran does have any characteristics of 
disfigurement.  

The Veteran's residual scar was most recently evaluated in a June 
2008 VA examination for scars.  In the examination report, it was 
noted that the Veteran received a laceration across his nose at 
the time he fractured his nose in service.  It was also noted 
that the Veteran felt that the disfigurement from the residuals 
of fractured nose has negatively affected him socially and 
professionally.  He reported that he has suffered embarrassment 
due to the facial disfigurement.  

Physical examination revealed a scar across the Veteran's nose.  
The scar was "1/2 inch long", "1/4 inch deep", and 
"approximately 1/8 inch wide".  The scar occupied less than one 
percent of the Veteran's exposed skin and less than .5 percent of 
the Veteran's total skin area.  The scar was slightly reddish in 
color.  It was soft and shallow, and it did not adhere to the 
underlying tissue.  There was no breakdown of the skin over the 
surface of the scar and no pain on palpitation.  No dysfunction 
was caused by the scar.  It was noted that the Veteran's nose was 
asymmetrical, towards the right side of face, and the underlying 
bony abnormalities accentuated the disfigurement of the scar on 
his nose.  The examiner opined that the Veteran's scar was 
moderately disfiguring.  

While there is no evidence of a disfigurement characteristic 
pursuant to the criteria listed under Diagnostic Code 7800, Note 
(1), the June 2008 VA examiner found that the Veteran's scar was 
moderately disfiguring.  See 38 C.F.R. § 4.118.  Moreover, given 
that the scar nearly meets the requisite one-quarter inch width, 
and there is evidence of depressed, albeit shallow surface 
indentation, the Board finds that the disability due to residual 
scar on the nose more closely approximates a 10 percent 
evaluation under Diagnostic Code 7800.  Id.  

At no point does the evidence of record show that an evaluation 
in higher than 10 percent is warranted under Diagnostic Code 
7800.  See 38 C.F.R. § 4.118.  The June 2008 VA examination 
report shows that the exposed area is less than one percent, and 
at its widest, the scar is less than one-quarter inch.  The scar 
is manifested by slightly reddish coloring, non-tender or painful 
to palpation, and a superficial scar.  There were no signs of 
skin breakdown or skin texture abnormalities.   An evaluation 
higher than 10 percent is no warranted.  See 38 C.F.R. § 4.118; 
Diagnostic Code 7800. 

The Board has considered whether another separation compensable 
rating under 38 C.F.R. § 4.97, Diagnostic Code 6504 (nose, 
scars).  While the June 2008 VA examiner opined that the 
Veteran's disability due to residuals of fractured nose was 
manifested by severe disfigurement from the underlying bony 
abnormality, such an evaluation would overlap with the 
manifestations covered under Diagnostic Code 7800.  The VA 
examiner stated that the underlying bony abnormalities 
accentuated the scars disfigurement.  Compensating the same 
manifestations under different rating codes is prohibited.  38 
C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. at 262 (1994).  The 
Board finds that the disfigurement caused by residuals of 
fractured nose is appropriately rated under Diagnostic Code 7800.  

Lastly, the Board has also considered whether an extraschedular 
rating under the provisions of 38 C.F.R. § 3.321(b)(1) is 
warranted.  In exceptional cases where schedular evaluations are 
found to be inadequate, consideration of an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected disability or 
disabilities may be made.  

The governing norm in an exceptional case is a finding that the 
case presents such an exceptional or unusual disability picture 
with such related factors as marked interference with employment 
or frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards. 38 C.F.R § 
3.321(b)(1).  In this case, the schedule is adequate.   It is 
noted that there are higher evaluations contemplated by 
disabilities due to scars under 38 C.F.R. § 4.118.  Moreover, 
while the Veteran has reported that his disability causes him 
embarrassment and has affected his ability to work, it has not 
been shown that his residual scar has required frequent periods 
of hospitalization or has produced marked interference with the 
Veteran's employment.  Therefore, the Board finds that referral 
for assignment of an extraschedular rating for his service-
connected residual of fractured nose, scar, is not warranted.

In sum, the Board finds that an initial separate compensable 
evaluation of 10 percent, and no higher, is warranted for 
residual of fractured nose, scar.  The medical evidence more 
closely approximates the criteria associated with at least one 
disfigurement characteristic under Diagnostic Code 7800.  See 
38 C.F.R. § 4.118.  Consequently, resolving all doubt in the 
Veteran's favor, an evaluation of 10 percent, and no higher, is 
warranted for residual of fractured nose, scar.  38 U.S.C.A. § 
5107; 38 C.F.R. § 3.102; see also Ortiz, 274 F.3d at 1364. 


ORDER

Entitlement to an initial separate compensable evaluation of 10 
percent, and no higher, for residual of fractured nose, scar, is 
granted. 


REMAND

The Board sincerely regrets the delay caused by this additional 
remand of the Veteran's appeal.  However, upon a complete and 
thorough review of the claims folder, the Board finds that the 
development requested herein is necessary prior to a final 
adjudication of the issues remaining on appeal.

VA regulations provide that where an examination report does not 
contain sufficient detail, it is incumbent upon the rating board 
to return the report as inadequate for evaluation purposes.  38 
C.F.R. § 4.2; see 38 C.F.R. § 19.9.  Where the Board makes a 
decision based on an examination report which does not contain 
sufficient detail, remand is required "for compliance with the 
duty to assist by conducting a thorough and contemporaneous 
medical examination."  Goss v. Brown, 9 Vet. App. 109, 114 
(1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993).

In regard to the Veteran's residual of fractured nose, nasal 
septum deviation, the Veteran was most recently afforded a VA 
examination for nasal septum deviation in June 2008.  At the 
time, the Veteran reported that he had difficulty breathing 
through his nose.  It was observed that the Veteran had nasal 
obstruction due to nasal polyps in the left turbinate.  X-ray 
evidence revealed mid nasal bone fracture with 1.5 mm inferior 
step-off of the distal aspect and left deviation of the nasal 
septum, but no significant soft tissue swelling.  

Unfortunately, the physician who conducted the June 2008 VA 
examination did not report the extent of the nasal blockage.  Nor 
did the examiner discuss whether the obstructing nasal polyp in 
the left turbinate was etiologically related to the Veteran's 
residuals of fractured nose.  This information is necessary 
because the diagnostic codes that pertain to traumatic deviated 
septum and other diseases affecting the respiratory system could 
provide for a compensable evaluation, if there is at least 50 
percent or greater obstruction of the nasal passage on both 
sides, or a complete obstruction on one side.  38 C.F.R. § 4.97, 
Diagnostic Codes 6502-6522.  As the June 2008 VA examination 
report did not note the extent of the nasal blockage, a new 
examination is required.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  Schedule the Veteran for an appropriate 
VA examination to evaluate the severity of 
his service connected residual of fractured 
nose, deviated nasal septum.  All indicated 
tests and studies should be conducted.  The 
claims folder must be sent to the examiner 
for review; consideration of such should be 
reflected in the completed examination report 
or in an addendum.

The examiner should report whether there is 
50 percent or greater obstruction of the 
nasal passage on both sides or complete 
obstruction on one side.  Also, the examiner 
should note the presence or absence of 
polyps, and if so, provide a medical opinion 
on whether any polyp is at least as likely as 
not related to the residuals of fractured 
nose.  

The examiner is advised that the Veteran is 
competent to report his symptoms and history 
and those such descriptions must be 
considered in formulating any opinions.  The 
examiner must provide a rationale for all 
opinions.  

2.  After all of the above actions have been 
completed, the RO/AMC should readjudicate his 
claim.  If the claim remains denied, issue to 
the Veteran and his representative a 
supplemental statement of the case, and 
afford the appropriate period of time within 
which to respond thereto.

The Veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

No action is required of the Veteran until he is notified by the 
RO; however, the Veteran is advised that failure to report for 
any scheduled examination may result in the denial of his claims.  
38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002).




______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


